Citation Nr: 1733345	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence was received to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a May 2005 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. Although notified of the denials in a May 2005 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the claims file since the May 2005 denials, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.

3. The Veteran experienced acoustic trauma during military service.

2. The Veteran's current bilateral hearing loss was not incurred in service.

3. The Veteran's current tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The May 2005 rating decision denying service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2. As pertinent evidence received since the May 2005 denial is new and material, the criteria for reopening the claims for service connection for bilateral hearing loss and tinnitus are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156  (2016).

3. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A.          § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to reopen a previously denied claim

The claims for service connection for bilateral hearing loss and tinnitus were previously denied in an un-appealed May 2005 rating decision. Because new and material evidence has since been submitted, these claims will be reopened.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In a May 2005 rating decision, the RO denied the claims for entitlement to service connection for bilateral hearing loss and tinnitus because the Veteran did not have a current diagnosis of either disability. Although notified of the decision in a May 2005 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denials are final as to the evidence then of record, and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.

The Veteran submitted an application to reopen the previously denied claims in September 2011. The RO provided the Veteran with a VA examination in January 2012 for these two disabilities. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A.       §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R.   § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing is subject to the requirements of 38 C.F.R.  § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993). In evaluating claims of service connection for hearing loss, it is noted that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Id. at 157. Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service. See Hensley; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss

The Veteran had in-service audiological evaluations throughout service, including upon entry in September 1964 and upon separation in November 1966, when auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10










When converted, the authorized audiological evaluation at induction in September 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

35

These results indicate hearing loss within normal range, except at 4000 Hz. The Veteran's clinical evaluation indicated his hearing was normal.

When converted, the authorized audiological evaluation in July 1965, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

These results indicate hearing loss within normal range. The Veteran's report of medical history indicated he had ear, nose or throat trouble, but his clinical evaluation indicated his hearing was normal.

When converted, the authorized audiological evaluation at separation in November 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

These results show normal hearing loss for VA purposes. The Veteran's report of medical history indicated he had ear, nose or throat trouble, but his clinical evaluation indicated his hearing was normal.

The Veteran has a current bilateral hearing loss disability. The January 2012 VA medical examination report indicated the Veteran experienced the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
60
LEFT
15
20
30
50
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 98 percent in the left ear. The examiner noted bilateral sensorineural hearing loss in the 500 Hz to 4000 Hz frequency range. 


The Veteran contends he experienced acoustic trauma during active service. The Veteran's military occupational specialty (MOS) was as an intelligence officer, and he was accepted into Special Forces. He testified at his Board hearing that during special operations infantry training, he was repeatedly exposed to explosions and small arms fire. In addition, when he was required to jump out of helicopters and aircraft, he used hand signals to indicate his readiness to jump because the noise from the helicopters and aircrafts made oral communication unreliable. The Veteran indicated that throughout his training he was not provided hearing aid devices.

The Veteran is credible in his report of excessive noise exposure while flying on and parachuting from the aircrafts mentioned. The evidence he presents is consistent with the places, types and circumstances of service, and thus his noise exposure is recognized. See 38 U.S.C.A. § 1154 (a).

At the January 2012 examination, the Veteran reported he was exposed to acoustic trauma during service during training. The examiner opined that "based on the factors of normal hearing thresholds from 500 to 4000 Hz at military separation, the Veteran's hearing loss is less likely as not [...] caused by or a result of acoustic trauma during service." The examiner noted a "temporary threshold shift" at the Veteran's induction examination, which showed 35 decibels (converted) at 4000 Hz, which "returned to normal limits by military separation."

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss. The Veteran's audiological examinations during service indicate normal hearing for VA purposes. His service treatment records do not indicate any complaints, treatments or diagnoses of hearing loss during service. He testified that he did not seek treatment for his impaired hearing until he began wearing hearing aids in 2010, over forty years after separation from service. 

The Veteran has continuously indicated throughout the appeal that his current bilateral hearing loss is a result of the Veteran's noise exposure during service. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current bilateral hearing loss. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Bilateral sensorineural hearing loss requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology, in particular as to whether the layperson's observable symptoms could be onset of hearing loss for VA purposes. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his service.

The medical evidence does not support a finding that the Veteran's current bilateral hearing loss was incurred during service, and his claim for service connection for bilateral hearing loss must be denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran also contends that his current tinnitus was incurred in service. 

The January 2012 VA examiner noted a current diagnosis of tinnitus. The Veteran testified that he noticed a "ringing" in his ear during special operations infantry training that would subside slightly over the weekend when there was less noise exposure. He also testified he has experienced persistent "ringing" since service, but that he did not complain during or after service.

The Veteran is competent to report a ringing in his ears, as a ringing in one's ear can only be noted by the person experiencing it. The Veteran is also competent to report when persistent tinnitus began, which the Veteran testified was during special operations infantry training. The Board notes that the January 2012 VA examiner opined that since the Veteran had normal hearing at separation, his tinnitus is "less likely as not [...] caused by or a result of acoustic trauma in service." However, the examiner did not discuss the Veteran's credible reports of tinnitus during service in her opinion. Thus, her medical opinion regarding tinnitus cannot be given any significant probative weight. Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concludes that the Veteran should be afforded the benefit of the doubt, and finds that the requirements for service connection for tinnitus have been met on a direct basis. 

(CONTINUED ON NEXT PAGE)















ORDER

New and material evidence having been received, the petition to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus are granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


